COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH
                               NO. 02-10-00324-CR


ROBERT JAMES STEVENS                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered AFirst Amended Motion To Withdraw Appeal.@ The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).    No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 17, 2011

      1
       See Tex. R. pp. P. 47.4.